TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00662-CV



    James R. Colley, Individually as Representative and/or Beneficiary of the Estate of
   James W. Colley, Deceased, and as Representative and/or Beneficiary of the Estate of
                          Dortha J. Colley, Deceased, Appellant

                                                v.

                    Benny J. Williams and Gloria Ann Quiroz, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-GN-13-004148, HONORABLE GARY HARGER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant James R. Colley, Individually as Representative and/or Beneficiary of the

Estate of James W. Colley, Deceased, and as Representative and/or Beneficiary of the Estate of

Dortha J. Colley, Deceased, has informed this Court that he no longer wishes to pursue this appeal

and has filed a motion to dismiss it. Appellant’s counsel states that he has conferred with counsel

for appellees Benny J. Williams and Gloria Ann Quiroz, who do not oppose this motion. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: January 16, 2015